Citation Nr: 0424047	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-01 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 25, 1918, to 
August 20, 1919.  He died in May 1980 and the appellant, his 
surviving spouse, was awarded death pension benefits.  Her 
death pension benefits were terminated upon her remarriage in 
January 1998.  In February 2002, the appellant's divorce from 
her second husband was final and she has filed for 
reinstatement of her death pension benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the appellant's claim for reinstatement of death 
pension benefits.  In January 2003, she requested a Travel 
Board hearing at the RO via her substantive appeal.  However, 
she subsequently indicated in April 2003 that she did not 
want a hearing. 


FINDINGS OF FACT

1.  The appellant was married to the veteran from January 
1967 until his death in May 1980.  Initially, VA recognized 
her as the veteran's surviving spouse.

2.  In an April 1981 decision, the RO awarded the appellant 
death pension benefits.

3.  The appellant's recognition by VA as the veteran's 
surviving spouse was terminated because of her remarriage in 
January 1998 and that marriage terminated in divorce, which 
became final in February 2002.




CONCLUSION OF LAW

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits is not 
established. 38 U.S.C.A. §§ 101(3), 1541 (West 2002); 38 
C.F.R. §§ 3.50, 3.55 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case married the veteran in January 
1967.  He died in May 1980.  By rating action in April 1981, 
the RO determined that the veteran's death was unrelated to a 
service-connected disease or injury, and awarded the 
appellant death pension benefits as the unremarried widow of 
a veteran who died of nonservice- connected causes.  

In January 1998, the appellant informed VA that she remarried 
and enclosed a copy of her marriage certificate showing her 
remarriage in January 1998.  She later returned to the RO 
death pension checks dated in February 1998 and March 1998, 
and requested the RO to stop these payments in order to avoid 
the creation of an overpayment.  In March 1998, the RO 
suspended the appellant's death pension benefits due to her 
remarriage.  See 38 C.F.R. § 3.50(b)(2) (2003).

In March 2002, the appellant attempted to reopen her claim 
for death pension benefits as the veteran's surviving spouse, 
submitting a VA Form 21-534, in which she indicated that her 
second marriage had ended in divorce in "December 2001".

By letter in May 2002, the RO asked the appellant to provide 
a copy of her divorce decree. She submitted a copy of the 
divorce decree, which shows that her divorce from her second 
husband was final in February 2002.
For the purpose of administering veterans' benefits, except 
as provided in § 3.52, a "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of Sec. 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 
3.50(b) (2003); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

On or after January 1, 1971, benefits may be reinstated to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has ceased living with another person and holding himself or 
herself out openly to the public as that person's spouse or 
that the surviving spouse has terminated a relationship or 
conduct which had created an inference or presumption of 
remarriage or related to open or notorious adulterous 
cohabitation or similar conduct, if the relationship 
terminated prior to November 1, 1990.  Such evidence may 
consist of, but is not limited to, the surviving spouse's 
certified statement of the fact. 38 C.F.R. 3.215 (2003) 
(emphasis added); see also 38 C.F.R. § 3.55(a)(2), (5) and 
(8) (2003).

Here, the appellant remarried following the veteran's death 
and such remarriage did not terminate until February 2002, 
which was well after the requisite termination date of 
November 1, 1990, established by VA regulation for 
reinstatement of benefits to a surviving spouse.  38 C.F.R. 
§ 3.55 (2003).  Thus, the appellant cannot now be recognized 
as the deceased veteran's surviving spouse for the purpose of 
receiving death pension benefits.  Id.  Where the law and not 
the evidence is dispositive, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).
In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002), was signed into law.  VA has 
promulgated regulations implementing the VCAA (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  They 
also define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In view of the circumstances presented in this case in which 
it is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts, the Court has held that 
VCAA is not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (regarding claim for recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, neither duty to assist nor duty to notify 
provisions of VCAA are implicated when question is limited to 
interpretation and application of a statute).


ORDER

The appeal is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



